)rdc r   issue I 1
                 S I viu her I 7, 201 2
                 >




                                                    iii    [he
                                          (LLuIrt   Lii ;pt’i1
                            Fi(t1i   Ji[titt tit (L’2XI3 tt JII1Zt’3

                                           o. 05—I 0—011 09—CV


                   ROBII’[ .1. ;Rl:FN rNI) I;III\N (IIIN pl)cIhIIItS

                                                          V.

                                          JOE I(KV, ppeIIce



                                                 ORD[R



                              HetOle Justices   Morris, lit imore, and Myers


         the \I tnn   hr   Rehearin1 hleci by ;ippelhmt is hereby OV FR RU I ED.




                                                                ROBERT M. l’ILLMORE
                                                               .11 JS1 ICE